


110 HR 3502 IH: Wounded

U.S. House of Representatives
2007-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3502
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2007
			Mr. Moran of Kansas
			 (for himself, Mr. Salazar,
			 Mrs. Emerson,
			 Mr. Young of Alaska, and
			 Mrs. Myrick) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the Committees on
			 Veterans’ Affairs,
			 Education and Labor,
			 Oversight and Government
			 Reform, and House
			 Administration, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To provide for the prompt implementation of those
		  recommendations of the President’s Commission on Care for America’s Returning
		  Wounded Warriors that require congressional action.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Wounded Warriors Commission
			 Implementation Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purposes.
					Sec. 3. Clarification of Department of Defense and Department
				of Veterans Affairs roles in disability evaluation system for retirement of
				members for disability.
					Sec. 4. Elimination of disability rating requirement for
				retirement of members for disability.
					Sec. 5. Transition payments to members of the Armed Forces
				retired for combat-related injuries.
					Sec. 6. Department of Veterans Affairs bonus payments to
				veterans in rehabilitation programs.
					Sec. 7. Department of Veterans Affairs disability
				compensation.
					Sec. 8. Presumption of service connection for post-traumatic
				stress disorder.
					Sec. 9. Extended benefits under TRICARE for primary caregivers
				of members of the uniformed services who incur a serious injury or illness on
				active duty.
					Sec. 10. Family Medical Leave Act.
				
			2.PurposesThe purposes of this Act include—
			(1)eliminating the 30 percent threshold before
			 a member of the Armed Forces may be retired for disability and ensuring that
			 every member who is retired for disability will receive a lifetime annuity
			 payment, based on the member’s rank and years of military service;
			(2)clarifying that,
			 because members retired for disability will be eligible for retired pay under
			 chapter 71 of title 10, United States Code, such members, under chapter 55 of
			 such title, will also be eligible for lifetime, comprehensive health care
			 coverage and pharmacy benefits for themselves through the TRICARE program of
			 the Department of Defense;
			(3)requiring that
			 disability-related payments and benefits for veterans reflect three components:
			 transition payments, earnings-loss payments, and quality-of-life
			 payments;
			(4)creating a presumption of service
			 connection for post-traumatic stress disorder;
			(5)extending TRICARE program benefits to
			 caregivers of members who incur a serious injury or illness while serving on
			 active duty; and
			(6)authorizing servicemember family leave
			 under the Family and Medical Leave Act.
			3.Clarification of
			 Department of Defense and Department of Veterans Affairs roles in disability
			 evaluation system for retirement of members for disabilityThe objective of the Department of Defense
			 disability evaluation system is to determine whether an injured member of the
			 Armed Forces is fit to perform the duties of the member’s office, grade, rank,
			 or rating, and the objective of the Department of Veterans Affairs disability
			 evaluation system is to establish the disability rating, compensation, and
			 benefits programs for the member if the member is retired or separated because
			 of physical disability.
		4.Elimination of
			 disability rating requirement for retirement of members for disability
			(a)Members on
			 active duty for more than 30 daysSection 1201(b) of title 10,
			 United States Code, is amended—
				(1)by inserting
			 and at the end of paragraph (1);
				(2)by striking ; and at the end
			 of paragraph (2) and inserting a period; and
				(3)by striking
			 paragraph (3).
				(b)Members on
			 active duty for 30 days or lessSection 1204 of title 10, United
			 States Code, is amended——
				(1)by
			 inserting and at the end of paragraph (2);
				(2)by striking ; and at the end
			 of paragraph (3) and inserting a period; and
				(3)by striking
			 paragraph (4).
				(c)Termination of
			 separation of members in lieu of retirement
				(1)Members on
			 active duty for more than 30 daysSection 1203 of title 10, United States
			 Code, is amended by adding at the end the following new subsection:
					
						(c)TerminationAfter
				the date of the enactment of the Wounded
				Warriors Commission Implementation Act of 2007, the Secretary
				concerned shall no longer separate a member described in section 1201(c) of
				this title from the member’s armed force under the authority of this section.
				Instead, section 1201 of this title shall apply with respect to the
				member.
						.
				(2)Members on
			 active duty for 30 days or lessSection 1206 of title 10, United States
			 Code, is amended—
					(A)by striking
			 Upon and inserting (a)
			 Separation.—Upon; and
					(B)by adding at the
			 end the following new subsection:
						
							(c)TerminationAfter
				the date of the enactment of the Wounded
				Warriors Commission Implementation Act of 2007, the Secretary
				concerned shall no longer separate a member otherwise covered by subsection (a)
				from the member’s armed force under the authority of this section. Instead,
				section 1204 of this title shall apply with respect to the
				member.
							.
					5.Transition
			 payments to members of the Armed Forces retired for combat-related
			 injuries
			(a)Transition
			 payment electionA member of
			 the Armed Forces who is retired pursuant to section 1201 of title 10, United
			 States Code, by reason of a combat-related injury, may elect to receive a
			 transition payment from the Secretary of Defense under subsection (b) or a
			 transition payment from the Secretary of Veterans Affairs under subsection
			 (c).
			(b)Department of
			 Defense transition paymentA
			 transition payment under this subsection is a monthly payment made by the
			 Secretary of Defense to a person described in subsection (a) after the
			 retirement of the member. The payments shall be made for the first three months
			 beginning on or after the effective date of the retirement of the member. The
			 amount of the transition payment shall be equal to the person’s most recent
			 monthly basic pay as calculated under section 201 of title 37, United States
			 Code.
			(c)Department of
			 Veterans Affairs transition payment
				(1)Availability of
			 transition paymentA
			 transition payment under this subsection is a payment made by the Secretary of
			 Veterans Affairs to a person described in subsection (a) who is enrolled in a
			 rehabilitation program under chapter 31 of title 38, United States Code, during
			 the period in which such person is so enrolled. The amount of a payment under
			 this paragraph shall be determined pursuant to the study conducted under
			 paragraph (2).
				(2)Study on
			 Department of Veterans Affairs transition payment amountBy not
			 later than 30 days after the date of the enactment of this Act, the Secretary
			 of Veterans Affairs shall begin a six-month study to determine the appropriate
			 amount of the transition payment to be made under paragraph (1). Upon
			 completion of the Study, the Secretary shall submit to Congress and the
			 President a report containing the results of the study.
				(d)Combat-related
			 injury definedIn this
			 section, the term combat-related injury means an injury or
			 illness incurred in the line of duty in a combat zone designated by the
			 Secretary of Defense or attributable to the special dangers associated with
			 armed conflict or the preparation or training for armed conflict.
			6.Department of
			 Veterans Affairs bonus payments to veterans in rehabilitation programs
			(a)Bonus
			 paymentsThe Secretary of Veterans Affairs shall pay to each
			 veteran who is enrolled in a rehabilitation program under chapter 31 of title
			 38, United States Code, or another rehabilitation program approved by the
			 Secretary an annual bonus payment for each year of such rehabilitation program
			 completed by the person.
			(b)AmountAs part of the study required by section
			 5(c)(2), the Secretary of Veterans Affairs shall also determine the amount of
			 the bonus payment to be made under subsection (a). In the case of a veteran who
			 receives a transition payment under section 5, the maximum aggregate amount of
			 the bonus payments that an individual may receive under this section is the
			 amount equal to 25 percent of the amount of the transition payment elected by
			 the individual under subsection (a) of that section.
			(c)Study on bonus
			 paymentsBeginning on the date on which the Secretary of Veterans
			 Affairs first makes a bonus payment under subsection (a), the Secretary shall
			 conduct a five-year study of the bonus payments. Upon the completion of the
			 study, the Secretary shall submit to Congress and the President a report on the
			 study that includes each of the following for the period covered by the
			 study:
				(1)The number of
			 veterans enrolled in a rehabilitation program under chapter 31 of title 38,
			 United States Code.
				(2)The number of
			 veterans who completed such a program.
				(3)The number of
			 veterans who obtained gainful employment after completing such a
			 program.
				(4)A
			 comparison of the average wages earned by veterans who complete such a program
			 and the average wages of veterans with a service-connected disability rated at
			 20 percent or more which was incurred or aggravated in the active, military,
			 air, or naval service who do not complete such a program.
				7.Department of
			 Veterans Affairs disability compensation
			(a)Payments for
			 wartime disability compensationNotwithstanding section 1110 of
			 title 38, United States Code, a person receiving a transition payment under
			 section 5 is not entitled to compensation under subchapter II of chapter 11 of
			 such title.
			(b)Quality-of-life
			 payments
				(1)In
			 generalThe Secretary of
			 Veterans Affairs shall pay to each veteran who was a member of the Armed Forces
			 who is retired pursuant to section 1201 of title 10, United States Code, by
			 reason of a combat-related injury, as that term is defined in section 5(d), a
			 quality-of-life payment to compensate for the non-work related effects of a
			 combat-related injury. Such payment shall be in addition to any payment to
			 which the person is entitled under subchapter II of chapter 11 of title 38,
			 United States Code.
				(2)Quality-of-life
			 payment definedFor purposes of this section, the term
			 quality-of-life payment means the amount of money necessary to
			 compensate an individual described in paragraph (1) for the negative non-work
			 related effects a service-connected disability has on the individual’s life, as
			 determined by the Secretary of Veterans Affairs.
				(c)Earning loss
			 paymentsThe Secretary of Veterans Affairs shall pay to each
			 veteran who has received a transition payment under section 5 but is no longer
			 eligible for such a payment an earning loss payment in the amount necessary to
			 compensate the veteran for the veteran’s lower earning capacity as a result of
			 the veteran’s combat-related injury, as determined by the Secretary.
			(d)Schedule for
			 rating disabilitiesIn
			 adopting and applying a schedule of ratings of specific injuries or combination
			 of injuries under section 1155 of title 38, United States Code, the Secretary
			 of Veterans Affairs shall take into consideration the reduction in the quality
			 of life of a veteran with each specific injury or combination of
			 injuries.
			8.Presumption of
			 service connection for post-traumatic stress disorderFor purposes of section 1110 of title 38,
			 United States Code, and subject to section 1113 of such title, post-traumatic
			 stress disorder in a veteran who served in the active military, naval, or air
			 forces in support of a contingency operation after October 7, 2001, shall be
			 considered to have been incurred in or aggravated by such service,
			 notwithstanding that there is no record of evidence of such illness during the
			 period of such service.
		9.Extended benefits
			 under TRICARE for primary caregivers of members of the uniformed services who
			 incur a serious injury or illness on active duty
			(a)In
			 GeneralSection 1079(d) of title 10, United States Code, is
			 amended—
				(1)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
				(2)by inserting after
			 paragraph (1) the following new paragraph (2):
					
						(2)(A)Subject to such terms,
				conditions, and exceptions as the Secretary of Defense considers appropriate,
				the program of extended benefits for eligible dependents under this subsection
				shall include extended benefits for the primary caregivers of members of the
				uniformed services who incur a serious injury or illness on active duty. In
				addition to the extended benefits described in subsection (e), such extended
				benefits may include aide and attendant care.
							(B)The Secretary of Defense shall
				prescribe in regulations the individuals who shall be treated as the primary
				caregivers of a member of the uniformed services for purposes of this
				paragraph.
							(C)For purposes of this section, a
				serious injury or illness, with respect to a member of the uniformed services,
				is an injury or illness that may render the member medically unfit to perform
				the duties of the member’s office, grade, rank, or rating and that renders a
				member of the uniformed services dependant upon a
				caregiver.
							.
				(b)Effective
			 DateThe amendments made by subsection (a) shall take effect on
			 January 1, 2008.
			10.Family Medical
			 Leave Act
			(a)Servicemember
			 family leave under the Family and Medical Leave Act
				(1)DefinitionsSection 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611) is
			 amended by adding at the end the following:
					
						(14)Active
				dutyThe term active duty means duty under a call or
				order to active duty under a provision of law referred to in section
				101(a)(13)(B) of title 10, United States Code.
						(15)Covered
				servicememberThe term covered servicemember means a
				member of the Armed Forces, including a member of the National Guard or a
				Reserve, who is undergoing medical treatment, recuperation, or therapy, is
				otherwise in medical hold or medical holdover status, or is otherwise on the
				temporary disability retired list, for a serious injury or illness.
						(16)Medical hold or
				medical holdover statusThe term medical hold or medical
				holdover status means—
							(A)the status of a
				member of the Armed Forces, including a member of the National Guard or a
				Reserve, assigned or attached to a military hospital for medical care;
				and
							(B)the status of a
				member of a reserve component of the Armed Forces who is separated, whether
				pre-deployment or post-deployment, from the member’s unit while in need of
				health care based on a medical condition identified while the member is on
				active duty in the Armed Forces.
							(17)Next of
				kinThe term next of kin, used with respect to an
				individual, means the nearest blood relative of that individual.
						(18)Serious injury
				or illnessThe term serious injury or illness, in
				the case of a member of the Armed Forces, means an injury or illness incurred
				by the member in line of duty on active duty in the Armed Forces that may
				render the member medically unfit to perform the duties of the member’s office,
				grade, rank, or
				rating.
						.
				(2)Entitlement to
			 LeaveSection 102(a) of such Act (29 U.S.C. 2612(a)) is amended
			 by adding at the end the following:
					
						(3)Servicemember
				family leaveSubject to section 103, an eligible employee who is
				the spouse, son, daughter, parent, or next of kin of a covered servicemember
				shall be entitled to a total of 26 workweeks of leave during a 12-month period
				to care for the servicemember. The leave described in this paragraph shall only
				be available during a single 12-month period.
						(4)Combined leave
				totalDuring the single 12-month period described in paragraph
				(3), an eligible employee shall be entitled to a combined total of 26 workweeks
				of leave under paragraphs (1) and (3). Nothing in this paragraph shall be
				construed to limit the availability of leave under paragraph (1) during any
				other 12-month
				period.
						.
				(3)Requirements
			 Relating to Leave
					(A)ScheduleSection
			 102(b) of such Act (29 U.S.C. 2612(b)) is amended—
						(i)in
			 paragraph (1), in the second sentence—
							(I)by striking
			 section 103(b)(5) and inserting subsection (b)(5) or (f)
			 (as appropriate) of section 103; and
							(II)by inserting
			 or under subsection (a)(3) after subsection
			 (a)(1); and
							(ii)in
			 paragraph (2), by inserting or under subsection (a)(3) after
			 subsection (a)(1).
						(B)Substitution of
			 paid leaveSection 102(d) of such Act (29 U.S.C. 2612(d)) is
			 amended—
						(i)in
			 paragraph (1)—
							(I)by inserting
			 (or 26 workweeks in the case of leave provided under subsection
			 (a)(3)) after 12 workweeks the first place it appears;
			 and
							(II)by inserting
			 (or 26 workweeks, as appropriate) after 12
			 workweeks the second place it appears; and
							(ii)in
			 paragraph (2)(B), by adding at the end the following: An eligible
			 employee may elect, or an employer may require the employee, to substitute any
			 of the accrued paid vacation leave, personal leave, family leave, or medical or
			 sick leave of the employee for leave provided under subsection (a)(3) for any
			 part of the 26-week period of such leave under such subsection..
						(C)NoticeSection
			 102(e)(2) of such Act (29 U.S.C. 2612(e)(2)) is amended by inserting or
			 under subsection (a)(3) after subsection (a)(1).
					(D)Spouses employed
			 by same employerSection 102(f) of such Act (29 U.S.C. 2612(f))
			 is amended—
						(i)by
			 redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), and aligning
			 the margins of the subparagraphs with the margins of section
			 102(e)(2)(A);
						(ii)by
			 striking In any and inserting the following:
							
								(1)In
				generalIn any
								;
				and
						(iii)by
			 adding at the end the following:
							
								(2)Servicemember
				family leave
									(A)In
				generalThe aggregate number of workweeks of leave to which both
				that husband and wife may be entitled under subsection (a) may be limited to 26
				workweeks during the single 12-month period described in subsection (a)(3) if
				the leave is—
										(i)leave under
				subsection (a)(3); or
										(ii)a
				combination of leave under subsection (a)(3) and leave described in paragraph
				(1).
										(B)Both limitations
				applicableIf the leave taken by the husband and wife includes
				leave described in paragraph (1), the limitation in paragraph (1) shall apply
				to the leave described in paragraph
				(1).
									.
						(4)CertificationSection
			 103 of such Act (29 U.S.C. 2613) is amended by adding at the end the
			 following:
					
						(f)Certification for
				Servicemember Family LeaveAn employer may require that a request
				for leave under section 102(a)(3) be supported by a certification issued at
				such time and in such manner as the Secretary may by regulation
				prescribe.
						.
				(5)Failure To
			 ReturnSection 104(c) of such Act (29 U.S.C. 2614(c)) is
			 amended—
					(A)in paragraph
			 (2)(B)(i), by inserting or under section 102(a)(3) before the
			 semicolon; and
					(B)in paragraph
			 (3)(A)—
						(i)in
			 clause (i), by striking or at the end;
						(ii)in
			 clause (ii), by striking the period and inserting ; or;
			 and
						(iii)by
			 adding at the end the following:
							
								(iii)a certification
				issued by the health care provider of the servicemember being cared for by the
				employee, in the case of an employee unable to return to work because of a
				condition specified in section
				102(a)(3).
								.
						(6)EnforcementSection
			 107 of such Act (29 U.S.C. 2617) is amended, in subsection (a)(1)(A)(i)(II), by
			 inserting (or 26 weeks, in a case involving leave under section
			 102(a)(3)) after 12 weeks.
				(7)Instructional
			 EmployeesSection 108 of such Act (29 U.S.C. 2618) is amended, in
			 subsections (c)(1), (d)(2), and (d)(3), by inserting or under section
			 102(a)(3) after section 102(a)(1).
				(b)Servicemember
			 family leave for civil service employees
				(1)DefinitionsSection
			 6381 of title 5, United States Code, is amended—
					(A)in paragraph (5),
			 by striking and at the end;
					(B)in paragraph (6),
			 by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(7)the term
				active duty means duty under a call or order to active duty under
				a provision of law referred to in section 101(a)(13)(B) of title 10, United
				States Code;
							(8)the term
				covered servicemember means a member of the Armed Forces,
				including a member of the National Guard or a Reserve, who is undergoing
				medical treatment, recuperation, or therapy, is otherwise in medical hold or
				medical holdover status, or is otherwise on the temporary disability retired
				list, for a serious injury or illness;
							(9)the term
				medical hold or medical holdover status means—
								(A)the status of a
				member of the Armed Forces, including a member of the National Guard or a
				Reserve, assigned or attached to a military hospital for medical care;
				and
								(B)the status of a
				member of a reserve component of the Armed Forces who is separated, whether
				pre-deployment or post-deployment, from the member’s unit while in need of
				health care based on a medical condition identified while the member is on
				active duty in the Armed Forces;
								(10)the term
				next of kin, used with respect to an individual, means the nearest
				blood relative of that individual; and
							(11)the term
				serious injury or illness, in the case of a member of the Armed
				Forces, means an injury or illness incurred by the member in line of duty on
				active duty in the Armed Forces that may render the member medically unfit to
				perform the duties of the member’s office, grade, rank, or
				rating.
							.
					(2)Entitlement to
			 LeaveSection 6382(a) of such title is amended by adding at the
			 end the following:
					
						(3)Subject to section
				6383, an employee who is the spouse, son, daughter, parent, or next of kin of a
				covered servicemember shall be entitled to a total of 26 administrative
				workweeks of leave during a 12-month period to care for the servicemember. The
				leave described in this paragraph shall only be available during a single
				12-month period.
						(4)During the single
				12-month period described in paragraph (3), an employee shall be entitled to a
				combined total of 26 administrative workweeks of leave under paragraphs (1) and
				(3). Nothing in this paragraph shall be construed to limit the availability of
				leave under paragraph (1) during any other 12-month
				period.
						.
				(3)Requirements
			 Relating to Leave
					(A)ScheduleSection
			 6382(b) of such title is amended—
						(i)in
			 paragraph (1), in the second sentence—
							(I)by striking
			 section 6383(b)(5) and inserting subsection (b)(5) or (f)
			 (as appropriate) of section 6383; and
							(II)by inserting
			 or under subsection (a)(3) after subsection
			 (a)(1); and
							(ii)in
			 paragraph (2), by inserting or under subsection (a)(3) after
			 subsection (a)(1).
						(B)Substitution of
			 paid leaveSection 6382(d) of such title is amended by adding at
			 the end the following: An employee may elect to substitute for leave
			 under subsection (a)(3) any of the employee’s accrued or accumulated annual or
			 sick leave under subchapter I for any part of the 26-week period of leave under
			 such subsection..
					(C)NoticeSection
			 6382(e) of such title is amended by inserting or under subsection
			 (a)(3) after subsection (a)(1).
					(4)CertificationSection
			 6383 of such title is amended by adding at the end the following:
					
						(f)An employing
				agency may require that a request for leave under section 6382(a)(3) be
				supported by a certification issued at such time and in such manner as the
				Office of Personnel Management may by regulation
				prescribe.
						.
				
